Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 24 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Van Dyke et al  (US 2012/0279266). No distinction is seen between the fulvic acid solution formed by the process of Van Dyke et al, and that recited in claims 23 and 24. Van Dyke et al disclose a fulvic acid solution by steam-heating an organic compost material at a temperature between about 100 F and 300 F. (See Paragraphs [0010], [0056] and [0057].) Van Dyke et al teach in Paragraph [0026] that the organic matter which is heated may be wood chips or tree bark. Accordingly it would not be expected that the fulvic acid solution of Van Dyke et al would be distinguishable from that made according to the process recited in applicant’s claim 1. In any event, it would be obvious to modify the .
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dyke et al in view of JP 2-289481.  Van Dyke et al disclose a method for forming a fulvic acid solution by steam-heating an organic compost material at a temperature between about 100 F and 300 F. (See Paragraphs [0010], [0056] and [0057].) Van Dyke et al teach in Paragraph [0026] that the organic matter which is heated may be wood chips or tree bark. The differences between the process disclosed by Van Dyke et al, and that recited in applicant’s claims, are that Van Dyke et al do not disclose that the steam treatment under a pressure of 5 to 35 atm in a hermetic container using a steam jetting device operable to jet high-temperature and high-pressure steam into the hermetic container. JP 2-289481 discloses a method for blasting bark to obtain a fertilizer or soil conditioner, by blasting the material in saturated steam at high temperature and pressure. (See the English Abstract.) JP 2-289481 teaches that the blasting pressure is controlled to 20-040 kg/cm2 and the blasting temperature to 200-250 C.  It would be obvious from JP 2-289481 to modify the steam-heating step of Van Dyke et al in a hermetic container using a steam jetting device so as to introduce steam having a temperature of 120 to 250 C and a pressure of 12 to 35 atm. One of ordinary skill in the art would be motivated to do so, since . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 16, it is indefinite as to what would constitute “woof”. 
Spittle et al is made of record for disclosing feeding wood chips to a pressurized steam vessel and heating under high temperature and pressure in Paragraphs [0043] and [0044].
Fischer et al is made of record for disclosing the production of an organic fertilizer of humic-like nature.
DE 3235452 A1 is made of record for disclosing the production of a humus-carrier and fertilizer formed by treating bark products with superheated steam.
EP 0004632 is made of record for disclosing a method for treating tree bark with dry steam and mixing with a nitrogen carrier to form a fertilizer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736